EXHIBIT 10.1

 

FIFTH AMENDMENT

TO THE

ZIONS BANCORPORATION PAYSHELTER 401(k)

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

This Fifth Amendment to the Zions Bancorporation Payshelter 401(k) and Employee
Stock Ownership Plan (the “Plan”) is made and entered into this 28th day of
February, 2006, by the Zions Bancorporation Benefits Committee (“Benefits
Committee”) for and on behalf of Zions Bancorporation (the “Employer”).

 

W I T N E S S E T H:

 

WHEREAS, the Employer has heretofore entered into the Plan, which Plan has been
amended and restated in its entirety effective for the Plan Year commencing on
January 1, 2003, and for all Plan Years thereafter, and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

 

WHEREAS, the Committee, for and on behalf of the Employer and consistent with
the power and authority granted to it, now desires to amend the Plan to permit
matching contributions to the Plan to be made based on employee annual
compensation and employee annual deferral contributions;

 

NOW THEREFORE, in consideration of the foregoing premises the Committee adopts
the following amendments to the Plan (amended language is marked in bold
italics):

 

  1. Section 5.06 is amended by adding the following at the end of the
penultimate paragraph thereof:



--------------------------------------------------------------------------------

Effective January 1, 2006, and for all Plan Years thereafter the Employer
Matching Contribution amount shall be based on the total Elective Deferral and
the total Compensation of the Participant for the Plan Year without regard to
when during the Plan Year the Participant’s Elective Deferral has been made.
Notwithstanding the previous sentence, no contribution in excess of the maximum
amount which would constitute an allowable deduction for Federal income tax
purposes under the applicable provisions of the Code, as now in force or
hereafter amended, shall be required to be made by the Employer under this
Section.

 

  2. Section 6.02(b) is amended by adding the following at the end thereof:

 

Effective January 1, 2006, and for all Plan Years thereafter the Employer
Matching Contribution shall be allocated according to the total Elective
Deferral and the total Compensation of the Participant for the Plan Year without
regard to when during the Plan Year the Participant’s Elective Deferral or the
Employer’s Matching Contribution is made.

 

  3. This Fifth Amendment shall be effective for the Plan Year commencing
January 1, 2006, and for Plan Years commencing after that date.

 

  4. In all other respects the Plan is ratified and approved.

 

IN WITNESS WHEREOF, Zions Bancorporation Benefits Committee has caused this
Fifth Amendment to the Plan to be duly executed as of the date and year first
above written.

 

ZIONS BANCORPORATION

BENEFITS COMMITTEE

By:  

/s/  Doyle L. Arnold

Its:    

 

2